Citation Nr: 1515759	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  11-09 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine (claimed as a low back condition and thoracic spine arthritis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1994 to December 1998.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, denied service connection for DJD, i.e., arthritis, of the lumbar spine.

The Veteran testified in support of this claim during a November 2010 hearing at the RO before a local Decision Review Officer (DRO).  The Veteran also more recently in February 2015 testified at another hearing at the RO, this time however before the undersigned Veterans Law Judge (VLJ) of the Board, which is often and more commonly referred to as a Travel Board hearing.  The hearing transcript is of record.

This appeal was processed entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, all future consideration of this Veteran's case must bear this in mind, that is, that there is no physical file.

Since, however, this claim requires further development before being decided on appeal, the Board is remanding it to the Agency of Original Jurisdiction (AOJ).



REMAND

The Veteran contends that the DJD, i.e., arthritis, affecting the thoracolumbar (thoracic and lumbar) segment of her spine is the result of her military service, in particular, injuries she sustained in course of her duties.  She had a VA Compensation and Pension (C&P) Spine Examination in April 2010 in response to her claim of entitlement to service connection for this disability.  The VA examiner diagnosed mild DJD of the lumbar spine, but indicated it was unrelated to the Veteran's military service.  The examiner's rationale was that there was no documented evidence of any significant injury to the Veteran's low back during her service.  The examiner indicated the only evidence of back pain was the Veteran's self-reported complaints, without any significant findings on either a lumbar spine MRI or x-ray.  But the Board sees that a February 1998 x-ray, so while the Veteran was still in service, revealed mild thoracic dextro scoliosis.  The Board is unable to determine if that finding is clinically significant, but regardless of whether it is the April 2010 VA examiner's opinion was based on an inaccurate factual premise and, therefore, is undermined and resultantly declines in probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (indicating an opinion is only as good and credible as the history on which it is predicated).  An additional opinion therefore is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).

Accordingly, this claim is REMANDED for the following additional development and considerations:

1. Obtain the records of all more recent evaluation or treatment the Veteran has received for her low back disability, whether from VA or private healthcare providers.  Document all efforts to obtain all identified records.  If, after making the required efforts, it is determined the named records no longer exist or are unobtainable, notify the Veteran of this.

2. After receipt of all additional records, schedule another VA C&P examination concerning her claim of entitlement to service connection for a low back disability.  Have the examiner review the file for the pertinent history.

a. All necessary diagnostic testing and evaluation must be done;

b. Following completion of the examination and review of the relevant evidence in the electronic file, the examiner must provide supplemental comment concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's low back disability incepted during her service from December 1994 to December 1998, or, since reportedly involving DJD (arthritis), manifested to a compensable degree within a year of her discharge from service, so by December 1999, or is otherwise related or attributable to her service - in particular, to the type of injuries or trauma she alleges to have sustained in the course of her duties.  

The term "as likely as not" means at least 
50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

*The underlying rationale for the prior April 2010 VA C&P medical nexus opinion noted there was no evidence of a back condition on either MRIs or x-rays.  But the Board sees that a February 1998 x-ray taken during the Veteran's time in service revealed thoracic dextro scoliosis, albeit mild.  The current VA examiner therefore needs to clarify whether that x-ray finding in service has any clinical significance in terms of the purported relationship between the Veteran's current low back disability and her service.  If that 
x-ray finding in service does not have any clinical significance, then the examiner must expressly indicate this and, as importantly, provide some explanation as to why it does not and is not reason to associate any current disability - including especially the lumbar spine DJD that since has been diagnosed - with that radiographic finding and the Veteran's service.

It therefore is most essential this addendum opinion have supporting rationale consistent with the evidence of record (correct facts).  If per chance this additional examiner finds it impossible to provide a response without resorting to mere speculation, he or she should so indicate but, even more importantly, provide some explanation as to why a sufficiently definitive response is not possible or feasible.

3. Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and her representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

